SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 26, 2010 HOME PROPERTIES, INC. (Exact name of Registrant as specified in its Charter) MARYLAND 1-13136 No. 16-1455126 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification Number) 850 Clinton Square, Rochester, New York 14604 (Address of principal executive offices and internet site) (585) 546-4900 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) HOME PROPERTIES, INC. CURRENT REPORT ON FORM 8-K Item 5.02Departure of Director or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers The Board of Directors of Home Properties, Inc. voted to appoint Thomas Lydon to the Board of Directors, effective January 1, 2011.A press release announcing his appointment is attached as Exhibit 99. Mr. Lydon will serve as an independent director and it is expected that he will be appointed to serve on the Real Estate Investment Committee.Upon joining the Board, Mr. Lydon will receive the same compensation as is paid to other directors of the Company. In connection with Mr. Lydon’s appointment to the Board of Directors, Mr. Lydon and the Company will enter into an Indemnification Agreement in substantially the same form as the Company has entered into with the other independent directors. In connection with this appointment, the Board of Directors also changed the size of the Board to twelve directors, effective January 1, 2011. Item 9.01Financial Statements and Exhibits Exhibit 99Press Release of Home Properties, Inc. Dated November 1, 2010 (filed herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HOME PROPERTIES, INC. (Registrant) Date:November 1, 2010 By:/s/ David P. Gardner David P. Gardner Executive Vice President and Chief Financial Officer 2
